DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
I. Claims 1 – 13, 20, drawn to an apparatus for mixing a joint compound and water. 
II. Claim 14 – 19, drawn to a method for mixing a joint compound and water.
Applicant’s election without traverse of Group I, claims 1 – 13, 20 in the reply filed on August 31, 2021 is acknowledged.
Claims 14 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “divider” as described in the specification at the end of paragraph [0007] as well as paragraph [0008], Pg. 6 and [00036], Pg. 15 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
Claim 7 does not end with a period. 
In claim 11, “…, the hinge connecting the lid the holding container” is grammatically incorrect. Appropriate correction is required. For examination purposes, the recitation will be read as “…, the hinge connecting the lid and the holding container,…”.  
Claim 11 is also objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the bottom closed end" in line 1 of claim 7.  There is insufficient antecedent basis for this limitation in the claim. Preceding dependent claim 1 does not recite limitation, "the bottom closed end". 
Claim 8 ends prematurely with the limitation “while plate” failing to clearly point out the subject matter of the claim, thus the full scope of the claim cannot be ascertained. 
Claim 13 recites the limitation "the joint compound" in line 2 of claim 13. There is insufficient antecedent basis for this limitation in the claim. Preceding dependent claim 1 only recites a mud mixture. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7, 9, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes et al. (U.S. Patent Pub. No. US 2008/0259723 A1) herein after Rhodes.
Regarding claim 1, the claim makes clear via recitation of “for” clause that the “mud mixture”, is not a required element of the claimed invention, but instead an item with which the claimed structure could be used during an intended operation.
Rhodes teaches an apparatus (10) for forming a mud mixture (see [0003]), the apparatus comprising: a holding container (12) with an opening at the top (24; see Fig. 5, 6), an inner surface (26), a closed bottom surface (22), and a bore extending (42, 43) through the holding container (12); a plate positionable (100) within the holding container (12), the plate having a hole located on the plate (102, 108); a rod (80), the rod having a first end insertable into the hole of the plate (see [0075]; Fig. 8), the plate moveable in a reciprocating motion within the holding container when connected to the rod (see [0081] stating “…secure the agitating member, 100 to the shaft, 80 for conjoint translation with the shaft relative to the container, 12” and see end of [0083]); and a lid (14), the lid securable to the holding container, the lid configured to cover the opening at the top of the holding container (see [0085]).
Regarding claims 2 and 3, as disclosed above the “mud mixture” is not a required element of the claimed invention, but instead an item with which the claimed structure could be used during an intended operation. However, for purposes of compact prosecution, Rhodes teaches mixing of liquid solutions, for example a mud mixture. Furthermore Rhodes teaches liquid-liquid mixing and liquid-solid (e.g., powder) mixing, which is analogous to mixing a joint compound and water (see [0003]).
Regarding claim 4, Rhodes teaches an apparatus (10), wherein the hold container (12) having a generally cylindrical shape (see beginning of [0067]).
Regarding claim 5, Rhodes teaches an apparatus (10) having a plate (100) having a hole (102, 108) located on the plate, wherein the hole is centrally located on the plate (100) (see Fig. 30).
Regarding claim 6, Rhodes teaches an apparatus (10) having a lid (14) and holding container (12) rotatably movable with respect to another (see end of [0085]) from a first a closed position to an open 
Regarding claim 7, Rhodes teaches an apparatus (10) with a bottom closed end of the holding container (12) having a substantially hemispherical shape (see bottom of Fig. 4).
Regarding claim 9, Rhodes teaches an apparatus (10) having a lid (14) with a substantially circular body (Fig. 12) having a slightly greater diameter (annular ring, 50 and tabs, 56 defining a slightly greater diameter; see [0072]) than the holding container (12) allowing for centering the lid (14) over the opening (24) in the holding container (12) and thereafter engaging the lid to secure the lid in place on top of the holding container (see [0085]; Fig. 5).
Regarding claim 12, Rhodes teaches an apparatus (10) comprising a handle (30), attachable to the holding container (12) (see [0070] stating “a handle 30 attached to the sidewall 20… the handle 30 is formed separate from the sidewall 20 and secured thereto (e.g., such as by adhesive or other securement techniques”; see Fig. 50).
Regarding claim 20, Rhodes teaches an apparatus (10) for forming a mud mixture of joint compound and water (see [0003]), the apparatus comprising: 
a holding container (12) having a generally cylindrical shape (see beginning of [0067]) with an opening at the top (24), an inner surface (26), a closed bottom surface (22), and bore extending (42, 43) through the holding container (12); 
a plate (100) positionable within the holding container (12), wherein the plate includes a hole substantially centrally located on the plate (102, 108); 
a rod (80), the rod having a first end insertable into the hole of the plate (see [0075]; Fig. 8), wherein the plate is moveable in an upwards and downwards direction within the holding container when connected to the rod (see [0081] stating “…secure the agitating member, 100 to the shaft, 80 for conjoint translation with the shaft relative to the container, 12” and see end of [0083]); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (U.S. Patent Pub. No. US 2008/0259723 A1) in view of McCord et al. (U.S. Patent No. 4,010,934) herein after McCord.
Regarding claim 8, Rhodes teaches an apparatus (10) having a plate (34) and holding container (12). However, Rhodes does not teach an outer diameter of the plate and an inner surface of the holding container forming a static and dynamic seal to prevent leakage between the plate and the holding container. 
McCord teaches an outer diameter of plate (34, 42; Col. 4, lines 6, 25; Fig. 4, 6 and 10) and an inner surface of the holding container (1; Col. 4, line 20) forming a static and dynamic seal to prevent leakage (sealing flange, 40; Col. 4, lines 18 – 20, 39 – 40) between the plate (34) and the holder container (1). Rhodes and McCord are considered analogous art as they both teach mixing apparatus for liquid-powder mixing having plates/plungers, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate and holding container as taught by Rhodes to incorporate teachings of McCord to provide an apparatus with an outer diameter of the plate and an inner surface of the holding container forming a static and dynamic seal to prevent leakage between the plate and the holding container. Doing so would be advantageous for preventing excessive aeration of mixture being mixed and degradation by oxidation of materials being mixed (see Col. 3, lines 61 – 64).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (U.S. Patent Pub. No. US 2008/0259723 A1) in view of McCord (U.S. Patent No. 4,010,934) as applied to claim 8 above and further in view of Sun et al. (U.S. Patent Pub. No. US 2018/0056256 A1) herein after Sun. 
Regarding claim 10, Rhodes teaches a plate (100). However, Rhodes fails to teach the plate being made of stainless steel with the outer diameter made of rubber.
Sun teaches a plate (106; Fig. 1A; 730; Fig. 7B; 1220; Fig. 12F) being made of metals (end of [0047]; for example stainless steel). Rhodes and Sun are considered analogous art as they both teach mixing apparatuses with containers for mixing liquid-solids (e.g. powders), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Furthermore, Rhodes also fails to teach the plate outer diameter being made of rubber. 
McCord teaches a plate (34; Col. 4, line 6; Fig. 4 and 10) with outer flange (40; see Fig. 4) being made of plastic (Col. 4, line 7) and suitable flexible material (Col. 4, line 19) (such as rubber) arranged on the outer diameter (Col. 4, lines 19 – 20) of plate (34) (see Fig. 4). Rhodes and McCord are considered analogous art as they both teach mixing apparatus for liquid-powder mixing having plates/plungers, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate as taught by Rhodes to incorporate teachings of McCord to provide the outer diameter of plate being made of rubber. Doing so would be advantageous for preventing excessive aeration of mixture being mixed and degradation by oxidation of materials being mixed (see Col. 3, lines 61 – 64).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (U.S. Patent Pub. No. US 2008/0259723 A1) in view of McGowan et al. (U.S. Patent No. 4,696,412). 
Regarding claim 11, Rhodes teaches a lid (14), but fails to teach a hinge, the hinge connecting the lid and the holding container, the hinge having two leaves, the leaves connected by a hinge pin inserted through the hinge leafs, one leaf attached to holding container projecting laterally outwardly from holding container, one leaf attached to lid.
McGowan teaches a lid (14), hinge (16), and container (10). McGowan further teaches the hinge (16) having two leaves (22, 22A), the leaves being connected by a hinge pin (24) inserted through the . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (U.S. Patent Pub. No. US 2008/0259723 A1) in view of Sorensen et al. (U.S. Patent Pub. No. US 2014/0360908 A1) herein after Sorensen. 
Regarding claim 13, Rhodes teaches an apparatus (10) with a holding container (12). However, Rhodes does not teach a removable divider insertable into the holding container to separate the joint compound and water. 
Sorensen teaches a container (14) with a divider (22) that is removable and insertable (see [0011]) into container (14) (see [0047]; Fig. 2) to separate liquids/ingredients (such as joint compound and water) (see beginning of [0068] and [0013]). Rhodes and Sorensen are considered analogous art as they both teach apparatuses comprising container for mixing and storing liquids/ingredients, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding container as taught by Rhodes to incorporate teachings .  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rage et al. (US 10104994 B2) teaches a mixing apparatus can comprise an impeller portion configured to rotate downward or upward within the main cup, wherein a movement of the impeller portion downward or upward is capable of mixing the contained set of substances
Velis et al. (US 20180116868 A1) teaches an apparatus for the production and/or delivery of a cold slurry. The apparatus includes a cylindrical member comprising a first end, a second end, and a longitudinal axis extending through the first and second ends.
Johnson et al. (US 20180093236 A1) teaches a mixing container having a moving grip positioned outside of its lid such that the grip is rotatable to allow contents inside the container to pour out or to prevent the pouring of contents.
Rigel (US 20120275258 A1) teaches a mixing tumbler with two or more compartments, each designed to contain a different component used to prepare a desired mixture, which is structured so as to enable the user to initiate the collapse of the partitions between the compartments, enabling the components to mix and create the desired mixture.
Cordero (US 7905654 B1) teaches an apparatus for mixing an additive with a compound having a viscous and stiff consistency, and more particularly to methods using a hand held manually operated mixer capable of distributing an additive throughout such a compound disposed inside a retail dispensing tube. 

Helle (US 1836026 A) teaches a device including a container in which the material to be mixed is placed, with a mixing member, and a follower or plunger adapted to be secured to the mixing member to act as a plunger so that the material, after being mixed, can be extruded from one end of the container in the proper shape as determined by the outlet orifice is thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936.  The examiner can normally be reached on Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L SORKIN/Primary Examiner, Art Unit 1774